Name: Commission Regulation (EEC) No 3079/90 of 24 October 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 295/20 Official Journal of the European Communities 26. 10. 90 COMMISSION REGULATION (EEC) No 3079/90 I of 24 October 1990 on the supply of various consignments of cereals as food aid food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1) ( c ) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 345,4 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7 . 1990, p. 6. 5 OJ No L 136, 26. 5. 1987, p. 1 . (*) OJ No L 204, 25. 7. 1987, p. 1 . 26. 10. 90 Official Journal of the European Communities No L 295/21 ANNEX i LOTS A and B 1 . Operation Nos ('): 715/90 and 900/89 2. Programme : 1989 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, Case Pos ­ tale 372, CH-1211 , GenÃ ¨ve 19 ; telex 22555 LRCS CH, tel. 34 55 80 4. Representative of the recipient (2) (8) :  A : Croix Rouge Rwandaise, BP 425, Kigali ; tel . : 3302 / 4402 / 5088, telex 22663 CRR RW  B : Cruz Roja Boliviana, Ave. Simon Bolivar n ° 1515, La Paz ; tel. 34 09 48 / 32 65 68, telex 3318 BOLCRUZ 5. Place or country of destination : A : Rwanda ; B : Bolivia 6 . Product to be mobilized : rolled oats 7.' Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8. 1987, p. 3 (under IIA9) 8 . Total quantity : 200 tonnes (345,4 tonnes of cereals) 9 . Number of lots : two (A : 100 tonnes ; B : 100 tonnes) 10 . Packaging and marking (4) f) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.3)  A : 'ACTION N0 715/90 / a red cross / FLOCONS D'AVOINE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / NYAMIRAMBO / RWANDA'  B : 'ACCIÃ N N ° 900/89 / a red cross / COPOS DE AVENA / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LIGA DE LAS SOCIEDADES DE LA CRUZ ROJA Y DE LA MEDIA LUNA ROJA (LICROSS) / DISTRIBUCIÃ N GRATUITA / LA PAZ' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by die recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  A : Entrepot de la Croix Rouge, Nyamirambo  B : Almacenes de la Cruz Roja, Calle Cuba n ° 1155, La Paz 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 12. 1990 18 . Deadline for the supply : 15. 1 . 1991 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 13. 11 . 1990 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 27. 11 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30. 12. 1990 (c) deadline for the supply : 30. 1 . 1991 22. Amount, of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, rue de la Loi 200, B- 1 040 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by die successful tenderer (&lt;): refund applicable on 30. 10. 1990 fixed by Commission Regulation (EEC) No 2807/88 (OJ No L 268, 29. 9. 1990, p. 21 ) No L 295/22 Official Journal of the European Communities 26. 10. 90 Notes : (') The operation number is to be quoted in all correspondance. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7 . 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate (lot B),  fumigation certificate (lot B). (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ H In order not to overload the telex, tenders are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by proter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  235 20 05. (') Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annex. f) Shipment is to take place in 20-foot containers ; conditions FCL/LCL shipper's-count-load and stowage (cls). (*) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.